DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 02/25/2021. As directed by the amendment: claims 1, 7, 16-17, 19-20 have been amended; claims 4, 10-11, 18 have been canceled; and no new claims have been added. Thus, claims 1-3, 5-9, 12-17, 19-20 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 7-8 of the remarks filed 02/25/2021 that Paz fails to disclose the amended limitation in claim 1. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Objections
 Claim(s) 1-3, 5-9, 12-17, 19-20 is/are objected to because of the following informalities: 
Claim 1, line 8, “the light emitting elements and the light receiving elements” should be “the one or more light emitting elements and the two or more light receiving elements”.
Claim 1, line 9, “the drip cylinder” should be “the cylindrical drip cylinder”.
Claim 1, line 10, “the light emitting elements and corresponding light receiving elements” should be “the one or more light emitting elements and the corresponding two or more light receiving elements”.
Claim 1, line 11, “the light paths” should be “the two or more light paths”.
Claim 1, line 16, “the controller and/or analog circuit” should be “the controller and/or the analog circuit”.
Claim 2, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 3, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 5, line 1, “the drip cylinder” should be “the cylindrical drip cylinder”.
Claim 5, line 2, “the light emitting element and the light receiving elements” should be “the one or more light emitting elements and the two or more light receiving elements”.
Claim 5, line 3, “the light receiving elements” should be “the two or more light receiving elements”.
Claim 6, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 7, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 7, line 3, “the drip cylinder” should be “the cylindrical drip cylinder”.
Claim 8, line 2, “a liquid droplet” should be “the liquid droplet”.
Claim 8, line 5, “the drip cylinder” should be “the cylindrical drip cylinder”.
Claim 8, line 6, “the light receiving elements” should be “the two or more light receiving elements”.
Claim 8, line 7, “the drip cylinder” should be “the cylindrical drip cylinder”.
Claim 8, line 8, “the light receiving elements” should be “the two or more light receiving elements”.
Claim 9, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 12, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 13, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 14, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 15, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 16, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 17, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 19, lines 1-2, “the light paths” should be “the two or more light paths”.
Claim 20, lines 1-2, “the light paths” should be “the two or more light paths”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 9, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2013/0201482).
Regarding claim 1, Munro discloses 
A dripping detection apparatus (600, fig. 19 and par. 0106) comprising: 
a cylindrical drip cylinder (304, fig. 19 and par. 0091) having a nozzle (308, fig. 19 and par. 0091) inserted from an upper side of the cylindrical drip cylinder (upper side of 304, fig. 19 and par. 0091), and receiving a liquid droplet (338, fig. 19 and par. 0096) dripping from a lower end of the nozzle (lower end of 308) inside the cylindrical drip cylinder (304) (see fig. 19);  
a photo interrupter (318A/318B/318C and 346J/346K/348A/320/322, fig. 19) having one or more light emitting elements (318A/318B/318C) configured to emit light (see fig. 19 and par. 0106), and two or more light receiving elements (346J/346K/348A/320/322) configured to receive the light (see fig. 19 and pars. 0106 and 0093); and 
a controller and/or an analog circuit (controller/processor 330, fig. 19 and pars. 0093, 0096-0097), 
wherein the light emitting elements (318A/318B/318C) and the light receiving elements (346J/346K/348A/320/322) are arranged at opposing or substantially opposing positions of the drip cylinder (304) (see fig. 19), thereby forming two or more light paths connecting the light emitting elements and corresponding light receiving elements (Examiner notes: see fig. 19 for multiple light paths connecting light emitting elements 318A/318B/318C and light receiving elements 346J/346K/348A/320/322), 
wherein the light paths (light paths connecting light emitting elements 318A/318B/318C and light receiving elements 346J/346K/348A/320/322) are located at a lower side relative to the lower end of the nozzle (lower end of 308) (see fig. 19),
wherein a height of a first light path of the two or more light paths is different from a height of a second light path of the two or more light paths, the heights being measured from a 
wherein the controller and/or analog circuit (controller/processor 330) is configured to measure a liquid level of a liquid reservoir in the cylindrical drip cylinder based at least in part on light received from the second light path (Examiner notes: the limitation “configured to measure a liquid level of a liquid reservoir in the cylindrical drip cylinder based at least in part on light received from the second light path” is interpreted as functional limitation. See fig. 19 and par. 0097, light emitting element 318B is configured to emit spectrum S2 to determine the position of meniscus 342. Therefore, controller/processor 330 is configured to measure liquid level 342 in drip cylinder 304 based on light paths between 318B and 348A/320/322).

Regarding claim 1, Munro is silent about wherein the controller and/or analog circuit is configured to measure a number of drips based at least in part on light received from the first light path. 
However, Munro teaches an embodiment (fig. 14. See also par. 0119) wherein the controller and/or analog circuit is configured to measure a number of drips based at least in part on light received from the first light path (Examiner notes: the limitation “configured to measure a number of drips based at least in part on light received from the first light path” is interpreted as functional limitation. See fig. 14, the signals from the optical imaging system are sent to the drop counter. Therefore, the controller/processor of the system is configured to measure the number of drips based on the light signals received from the optical imaging system).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Munro’s system by adding a drop counter to the system, as taught by Munro’s embodiment in fig. 14, for the purpose of providing backup estimate of liquid flow (fig. 14 of Munro).
Regarding claim 2, Munro discloses the dripping detection apparatus according to Claim 1, as set forth above, except for wherein at least one of the light paths is non-parallel with another one of the light paths when seen from above.
However, Munro teaches an embodiment (fig. 3C. See also par. 0119) wherein the light rays 132 from illumination source 122 pass through telecentric lens 134 and are formed into ray bundles 136 wherein at least one of the light paths from illumination source 122 to drop 124 is non-parallel with another one of the lights paths when seen from above (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the light emitting elements of Munro’s system to provide light rays with ray bundles, as taught by Munro’s embodiment in fig. 3C, for the purpose of providing sharp definition of image edges and minimize depth distortion (par. 0036 of Munro).
Regarding claim 3, Munro discloses the dripping detection apparatus according to Claim 1, as set forth above, except for wherein at least one of the light paths is non-parallel with another one of the light paths when seen from a front side.
However, Munro teaches an embodiment (fig. 3C. See also par. 0119) wherein the light rays 132 from illumination source 122 pass through telecentric lens 134 and are formed into ray bundles 136 wherein at least one of the light paths from illumination source 122 to drop 124 is non-parallel with another one of the lights paths when seen from the front side of drip cylinder (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the light emitting elements of Munro’s system to provide light rays with ray bundles, as taught by Munro’s embodiment in fig. 3C, for the purpose of providing sharp definition of image edges and minimize depth distortion (par. 0036 of Munro).
Regarding claim 5, Munro discloses the dripping detection apparatus according to of Claim 1, wherein the drip cylinder is arranged between the light emitting element and the light receiving elements (Examiner notes: see fig. 2, drip cylinder 106 is arranged between light 
Regarding claim 6, Munro discloses the dripping detection apparatus according to of Claim 1, wherein at least one of the light paths (light paths connecting light emitting element 318A and light receiving elements 346J/348A/320/322) intersects with the liquid droplet (338) growing on the lower end of the nozzle (lower end of 308) (see fig. 19).
Regarding claim 7, Munro discloses the dripping detection apparatus according to of Claim 1, wherein at least one of the light paths (multiple light paths between light emitting element 318B and light receiving elements 348A/320/322) is arranged so as to be configured to detect the liquid level (342) of the liquid reservoir in the drip cylinder (304) (see fig. 19 and par. 0097).
Regarding claim 9, Munro discloses the dripping detection apparatus according to Claim 2, as set forth above, except for wherein at least one of the light paths is non-parallel with another one of the light paths when seen from a front side.
However, Munro teaches an embodiment (fig. 3C. See also par. 0119) wherein the light rays 132 from illumination source 122 pass through telecentric lens 134 and are formed into ray bundles 136 wherein at least one of the light paths from illumination source 122 to drop 124 is non-parallel with another one of the lights paths when seen from the front side of drip cylinder (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the light emitting elements of Munro’s system to provide light rays with ray bundles, as taught by Munro’s embodiment in fig. 3C, for the purpose of providing sharp definition of image edges and minimize depth distortion (par. 0036 of Munro).
Regarding claim 12, Munro discloses the dripping detection apparatus according to of Claim 2, wherein at least one of the light paths (light paths connecting light emitting element 318A and light receiving elements 346J/348A/320/322) intersects with the liquid droplet (338) growing on the lower end of the nozzle (lower end of 308) (see fig. 19).
Regarding claim 13, Munro discloses the dripping detection apparatus according to of Claim 3, wherein at least one of the light paths (light paths connecting light emitting element 318A and light receiving elements 346J/348A/320/322) intersects with the liquid droplet (338) growing on the lower end of the nozzle (lower end of 308) (see fig. 19).
Regarding claim 14, Munro discloses the dripping detection apparatus according to of Claim 1, wherein at least one of the light paths (light paths connecting light emitting element 318A and light receiving elements 346J/348A/320/322) intersects with the liquid droplet (338) growing on the lower end of the nozzle (lower end of 308) (see fig. 19).
Regarding claim 15, Munro discloses the dripping detection apparatus according to of Claim 5, wherein at least one of the light paths (light paths connecting light emitting element 318A and light receiving elements 346J/348A/320/322) intersects with the liquid droplet (338) growing on the lower end of the nozzle (lower end of 308) (see fig. 19).
Regarding claim 16, Munro discloses the dripping detection apparatus according to of Claim 2, wherein at least one of the light paths (multiple light paths between light emitting element 318B and light receiving elements 348A/320/322) is arranged so as to be configured to detect the liquid level (342) of the cylindrical drip cylinder (304) (see fig. 19 and par. 0097).
Regarding claim 17
Regarding claim 19, Munro discloses the dripping detection apparatus according to of Claim 5, wherein at least one of the light paths (multiple light paths between light emitting element 318B and light receiving elements 348A/320/322) is arranged so as to be configured to detect the liquid level (342) of the liquid reservoir in the cylindrical drip cylinder (304) (see fig. 19 and par. 0097).
Regarding claim 20, Munro discloses the dripping detection apparatus according to of Claim 6, wherein at least one of the light paths (multiple light paths between light emitting element 318B and light receiving elements 348A/320/322) is arranged so as to be configured to detect the liquid level (342) of the liquid reservoir in the cylindrical drip cylinder (304) (see fig. 19 and par. 0097).

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2014/0276457) in view of Bowman (US 4,314,484).
Regarding claim 1, Munro discloses
A dripping detection apparatus (100, fig. 1) comprising: 
a cylindrical drip cylinder (102, fig. 1 and par. 0018) having a nozzle (108, fig. 1) inserted from an upper side of the cylindrical drip cylinder (upper side of 102, fig. 1), and receiving a liquid droplet (128) dripping from a lower end (134) of the nozzle (108) inside the cylindrical drip cylinder (102) (see fig. 1 and pars. 0018-0019);
a photo interrupter (142B and 148B/150B) having one or more light emitting elements (142B) configured to emit light (see fig. 1 and par. 0031), and two or more light receiving elements (148B/150B) configured to receive the light (see fig. 1 and par. 0031); and 
a controller and/or an analog circuit (controller/processor 156, fig. 1), 
wherein the light emitting element (142B) and the light receiving elements (148B/150B) are arranged at opposing or substantially opposing positions of the drip cylinder (102) (see fig. 1), thereby forming two or more light paths connecting the light emitting elements and 
wherein the light paths (multiple light paths connecting the light emitting element 142B and light receiving elements 148B/150B) are located at a lower side relative to the lower end (134) of the nozzle (108) (see fig. 1),
wherein a height of a first light path of the two or more light paths is different from a height of a second light path of the two or more light paths, the heights being measured from a bottom of the cylindrical drip cylinder (bottom of 102) (Examiner notes: see fig. 1, the heights of the multiple light paths are different from each other), and 
wherein the controller and/or analog circuit (controller/processor 156) is configured to measure a liquid level (140) of a liquid reservoir in the cylindrical drip cylinder (102) based at least in part on light received from the second light path (light path between light emitting element 142B and light receiving elements 148B/150B, fig. 2 and pars. 0020, 0032).

Regarding claim 1, Munro is silent about wherein the controller and/or analog circuit is configured to measure a number of drips based at least in part on light received from the first light path.
However, Bowman teaches a dripping detection apparatus (10, fig. 1) comprising a light emitting element (24, fig. 1), a light receiving element (26, fig. 1), and a controller and/or analog circuit (controller of 34) wherein the controller and/or analog circuit (controller of 34) is configured to measure a number of drips based at least in part on light received from the light path (col. 5 lines 11-30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Munro’s system by adding a light emitting element, a light receiving element, and a counter circuitry such that the controller/processor is configured to measure a number of drips based on the light path passing through the liquid droplet, as 
Regarding claim 8, Munro in view of Bowman,
Munro discloses an image capturing unit (148A/150A) configured to capture a liquid droplet (128, par. 0032) growing on the lower end (134) of the nozzle (108); and an illumination unit (142A) arranged at a position opposing or substantially opposing the image capturing unit (148A/150A) with the drip cylinder (102) between the illumination unit (142A) and the image capturing unit (148A/150A).

Munro is silent about wherein the image capturing unit and the light receiving elements are arranged at opposing or substantially opposing positions of the drip cylinder interposed between the image capturing unit and the light receiving elements.
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to arrange the image capturing unit 148A/150A and the light receiving elements 148B/150B to be in the opposing positions relative to the drip cylinder 102. Applicant has not disclosed that having them on the opposite sides of the drip cylinder serves any advantage or particular purpose or solves a stated problem, indicating simply that “positions...can be appropriately selected as long as they exert desired functions (specification par. 0115). Furthermore, one of ordinary skill in the art would expect Munro in view of Bowman and applicant’s invention to perform equally well with either arrangement because either arrangement would perform the same function of capturing the images of the droplet in the drip cylinder and detecting the continuous flow falling inside the drip cylinder. Therefore, it would have been prima facie obvious to modify Munro in view of Bowman to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783